DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement for reasons of allowance: 
 Regarding claims 1 and 4, the closest prior art of record Izumi US 4,635,201 discloses a rotational speed change amount detecting apparatus for an internal combustion engine comprises a pulse generator for generating reference pulses representing detection of a reference rotational position of the engine, a first computer for computing the average engine speed over one combustion cycle of the engine on the basis of the time interval between the pulses, a second computer for computing, after every m pulses, the rate of speed change of the engine from the average engine speed for the most recent cycle and that form m pulses earlier, and an integrator for integrating the rate of speed change output from the second computer to obtain the amount of change in the rotational speed of the engine.
However, Izumi either singularly or in combination, fail to anticipate or render obvious an assembly and method of measuring a rotational rate of a rotating element, comprising: calculating a function over time as a measure for rotational rate and a gradient of the rotational rate using the following equations: 
    PNG
    media_image1.png
    79
    420
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864